FUTURE ADVANCE
PROMISSORY NOTE






$975,000.00






Birmingham, Alabama
March 16, 2009




     For value received, SSTI 15 McClure Dr, LLC, a Delaware limited liability
company (“McClure”), and SSTI 1742 Pass Rd, LLC, a Delaware limited liability
company (“Pass”), jointly and severally (McClure and Pass being hereinafter
referred to jointly and severally as“Borrower”), having its principal place of
business at 111 Corporate Drive, Suite 120, Ladera Ranch, California 92694,
promises to pay to the order of BB&T Real Estate Funding LLC, a North Carolina
limited liability company, whose address is 524 Lorna Square, Birmingham,
Alabama 35216 (“Lender”), or at such place as the holder hereof may from time to
time designate in writing, the principal sum of Nine Hundred Seventy-Five
Thousand and No/100 Dollars ($975,000.00), in lawful money of the United States
of America, with interest thereon to be computed from the date of this Note at
the Applicable Interest Rate (hereinafter defined), and to be paid in
installments as follows:



ARTICLE 1: PAYMENT TERMS




A. Borrower will pay interest on the principal balance outstanding hereunder
from time to time at an annual rate (the “Applicable Interest Rate”) which from
the date of this Note through and including the last day of the current month
shall be six and one half percent (6.50%) per annum. The Applicable Interest
Rate shall be adjusted on the first day of each month thereafter (the dates on
which such adjustments occur shall be referred to herein as “Rate Adjustment
Dates”) to a rate equal to the sum of the London Interbank Offered Rate for
deposits of U.S. dollars in the London Interbank eurodollar market for an
interest period of three months (the “Three-Month LIBOR”) which is in effect on
the Business Day prior to the applicable Rate Adjustment Date as determined by
Lender plus 450 basis points (4.50%), provided that the Applicable Interest Rate
shall not be less than 6.50%. All interest under this Note shall be calculated
on the basis of the actual number of days elapsed over a three hundred sixty
(360) day year.

B. Borrower shall pay to Lender on the date hereof the amount of interest which
will accrue at the Applicable Interest Rate from the date hereof through and
including the last day of the current month. Thereafter, monthly payments of
interest only at the Applicable Interest Rate shall be due and payable
commencing on the first day of May, 2009, and continuing on the first day of
each month thereafter until and including the first day of April, 2010.
Thereafter, monthly payments of principal and interest based on the outstanding
principal balance, the Applicable Interest Rate and the then remaining term of a
thirty (30) year amortization schedule commencing as of May 1, 2010 shall be due
and payable on the first day of May, 2010, and continuing on the first day of
each month thereafter until the first day of April, 2011. Thereafter, monthly
payments of principal and interest based on the outstanding principal balance,
the Applicable Interest Rate and the then

--------------------------------------------------------------------------------

remaining term of a twenty-five (25) year amortization schedule commencing as of
May 1, 2011 shall be due and payable on the first day of May, 2011, and
continuing on the first day of each month thereafter until the first day of
April, 2012 (the “Maturity Date”). The outstanding principal balance, together
with all accrued and unpaid interest and all other sums due hereunder, shall be
due and payable in full on the Maturity Date. Borrower’s monthly payments will
be applied in Lender’s sole discretion first to late charges, then to any other
sums due under this Note or the other Loan Documents (hereinafter defined), if
any, then to the replenishment of escrows and reserves maintained by Lender
under the Loan Documents, then to accrued but unpaid interest and then to the
principal balance of this Note.

ARTICLE 2: DEFAULT AND ACCELERATION

The whole of the principal sum of this Note, together with all interest accrued
and unpaid thereon and all other amounts or obligations owed under this Note,
the Security Instrument and the other Loan Documents (the “Obligations”) shall
without notice become immediately due and payable at the option of Lender (i) if
any monthly payment due hereunder (other than the payment required at the
Maturity Date) is not paid within ten (10) days of its due date, (ii) if the
Obligations is not paid in full on or before the Maturity Date, or (iii) upon
the happening of any other default, after the expiration of any applicable
notice and grace periods, under the terms of this Note, the Security Instrument
or any of the other Loan Documents (each, an “Event of Default”). All of the
terms, covenants and conditions contained in the Security Instrument and the
other Loan Documents are hereby made part of this Note to the same extent and
with the same force as if they were fully set forth herein. In the event that it
should become necessary to employ counsel to collect or enforce the Obligations
or to protect or foreclose the security hereof, Borrower also agrees to pay
reasonable attorney's fees for the services of such counsel whether or not suit
be brought.



ARTICLE 3: DEFAULT INTEREST




Borrower does hereby agree that upon the occurrence of an Event of Default,
Lender shall be entitled to receive and Borrower shall pay interest on the
entire unpaid principal sum at the rate of the lesser of (i) 5% above the
Applicable Interest Rate, or (ii) the maximum rate of interest which Borrower
may by law pay (the “Default Rate”). The Default Rate shall be computed from the
occurrence of the Event of Default until such Event of Default is cured or the
date upon which the Obligations are paid in full, as the case may be. This
charge shall be added to the Obligations, and shall be deemed secured by the
Security Instrument. This clause, however, shall not be construed as an
agreement or privilege to extend the date of the payment of the Obligations, nor
as a waiver of any other right or remedy accruing to Lender by reason of the
occurrence of any Event of Default.



ARTICLE 4: PREPAYMENT; EXIT FEE




The principal balance of this Note may not be prepaid in whole or in part prior
to April 1, 2010. On April 1, 2010, and at anytime thereafter, the principal
balance of this Note may be prepaid, in whole but not in part, upon not less
than thirty (30) days prior written notice to Lender

- 2 -

--------------------------------------------------------------------------------

specifying the date on which prepayment is to be made (the “Prepayment Date”)
and upon payment of (a) interest accrued and unpaid on the principal balance of
this Note to and including the Prepayment Date, (b) all other sums then due
under this Note, the Security Instrument and the other Loan Documents, and (c)
the Exit Fee specified hereinbelow.

If following the occurrence of any Event of Default, Borrower shall tender
payment of an amount sufficient to satisfy the Obligations in whole or in part
at any time prior to a sale of the Property either through foreclosure or the
exercise of other remedies available to Lender under the Loan Documents, such
tender by Borrower shall be deemed to be a voluntary prepayment under this Note
in the amount tendered. If at the time of such tender prepayment of the
principal balance of this Note is not permitted by this Note, Borrower shall, in
addition to the entire Obligations, also pay to Lender a sum equal to the
interest which would have accrued on the principal balance of this Note at the
Applicable Interest Rate from the date of such tender to the first day of the
period during which prepayment of the principal balance of this Note would have
been permitted, together with an amount equal to the Exit Fee. If at the time of
such tender prepayment of the principal balance of this Note is permitted,
Borrower shall, in addition to the entire Obligations, also pay to Lender the
Exit Fee.

Upon the payment in full of the Obligations, whether at the Maturity Date or
otherwise, Borrower shall pay to BB&T Real Estate Funding LLC (whether or not it
is the Lender hereunder at such time) a $49,750.00 fee (the “Exit Fee”),
provided that the Exit Fee shall be reduced to $24,875.00 if the payment of the
Obligations is accomplished with financing provided through Grandbridge Real
Estate Capital LLC, BB&T Real Estate Funding LLC or an affiliate thereof. In no
event shall Grandbridge Real Estate Capital LLC, BB&T Real Estate Funding LLC or
an affiliate thereof be obligated to provide any such financing.



ARTICLE 5: SECURITY




This Note is secured by the Security Instrument and the other Loan Documents.
The term “Security Instrument” as used in this Note shall mean that certain
Consolidated, Amended and Restated Mortgage, Assignment of Rents and Leases and
Security Agreement executed by McClure and that certain Deed of Trust,
Assignment of Rents and Leases and Security Agreement executed by Pass
(collectively, the "Security Instrument"), in favor of Lender and encumbering
the Property more particularly described therein. The term “Loan Documents”
shall have the meaning given such term in the Security Instrument. The term
“Property” means the real estate located in Santa Rosa County, Florida and
Harrison County, Mississippi, together with all improvements owned by Borrower
and now or hereafter erected thereon, encumbered by and more particularly
described in the Security Instrument. Whenever used, the singular number shall
include the plural, the plural the singular, and the words “Lender” and
“Borrower” shall include their respective successors, assigns, heirs, executors
and administrators; however, nothing in this paragraph shall be deemed to modify
the provisions of the Security Instrument regarding transfers of the Property by
Borrower.

- 3 -

--------------------------------------------------------------------------------



ARTICLE 6: SAVINGS CLAUSE




This Note is subject to the express condition that at no time shall Borrower be
obligated or required to pay interest on the Obligations or any portion thereof
at a rate which could subject Lender to either civil or criminal liability as a
result of being in excess of the maximum interest rate which Borrower is
permitted by applicable law to contract or agree to pay. If by the terms of this
Note, Borrower is at any time required or obligated to pay interest on the
Obligations or any portion thereof at a rate in excess of such maximum rate, the
rate of interest under this Note shall be deemed to be immediately reduced to
such maximum rate and the interest payable shall be computed at such maximum
rate and all prior interest payments in excess of the maximum rate shall be
deemed to have been payments in reduction of principal and not on account of the
interest due hereunder.



ARTICLE 7: LATE CHARGE




If any monthly payment payable under this Note is not paid within ten (10) days
of the date on which it is due (other than the outstanding principal balance of
this Note, when due by virtue of acceleration or on the Maturity Date), Borrower
shall pay to Lender an amount equal to the lesser of five percent (5%) of such
unpaid sum or the maximum amount permitted by applicable law to defray the
expenses incurred by Lender in handling and processing such delinquent payment
and such amount shall be secured by the Security Instrument and the other Loan
Documents; provided, however, no such late charge will be charged or collected
if the amount of such late charge when added to all interest constructed for,
charged or received by Lender hereunder would exceed the maximum amount of
interest allowed by applicable law. This clause, however, shall not be construed
as an agreement or privilege to extend the date of the payment of the
Obligations, nor as a waiver of any other right or remedy accruing to Lender by
reason of the occurrence of any Event of Default.



ARTICLE 8: NO ORAL CHANGE




This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

ARTICLE 9: JOINT AND SEVERAL LIABILITY

If Borrower consists of more than one person or party, the obligations and
liabilities of each such person or party shall be joint and several.

- 4 -

--------------------------------------------------------------------------------



ARTICLE 10: WAIVERS




Borrower and all others who may become liable for the payment of all or any part
of the Obligations do hereby severally waive presentment and demand for payment,
notice of dishonor, protest and notice of protest and non-payment. No release of
any security for the Obligations or extension of time for payment of this Note
or any installment hereof, and no alteration, amendment or waiver of any
provision of this Note, the Security Instrument or the other Loan Documents made
by agreement between Lender and any other person or party (other than Borrower)
shall release, modify, amend, waive, extend, change, discharge, terminate or
affect the liability of Borrower, and any other who may become liable for the
payment of all or any part of the Obligations, under this Note, the Security
Instrument or the other Loan Documents.



ARTICLE 11: AUTHORITY




Borrower represents that Borrower has full power, authority and legal right to
execute, deliver and perform its obligations pursuant to this Note, the Security
Instrument and the other Loan Documents and that this Note, the Security
Instrument and the other Loan Documents constitute valid and binding obligations
of Borrower.



ARTICLE 12: LIABILITY




Borrower and its members, managers, successors and assigns shall not be
personally liable for the Obligations. Upon the occurrence of an Event of
Default, Lender will not make any claim or institute any action or proceeding or
enforce any judgment against Borrower or its members, managers, successors or
assigns for payment of the Obligations or for any deficiency remaining after
application of the collateral for the Loan. Anything contained in this Note or
the other Loan Documents to the contrary notwithstanding, the provisions of this
section shall not, however, (i) be construed to release or impair either the
indebtedness evidenced by this Note or the lien upon the Property evidenced by
the Security Instrument, (ii) preclude the application of the Property to the
payment of this Note in accordance with the terms of the Security Instrument,
(iii) constitute a waiver, release or impairment of any Obligation evidenced or
secured by this Note, the Security Instrument or the other Loan Documents, (iv)
impair the right of Lender to name Borrower as a party defendant in any action
or suit for judicial foreclosure and sale under the Security Instrument, (v)
impair the right of Lender to obtain the appointment of a receiver and/or to
enforce any assignment of rents or leases given in connection with this Note or
the Security Instrument, or (vi) impair or limit Lender’s rights to enforce any
guaranty and/or environmental indemnity given in connection with this Note or
the Security Instrument. Furthermore, and anything contained in the Security
Instrument or the other Loan Documents to the contrary notwithstanding, Borrower
shall at all times be fully liable for any and all claims, damages, liability
and expenses, including reasonable attorneys’ fees, incurred by Lender resulting
from or arising out of (A) the failure of Borrower, any Guarantor (as such term
is defined in the Security Instrument) or their affiliates to pay to Lender upon
demand, after an Event of Default, all security deposits collected by Borrower,
any Guarantor or their respective affiliates from tenants then in residence, (B)
the failure of Borrower, any Guarantor or their affiliates to pay to Lender upon
demand, after an Event of Default, all rents received by

- 5 -

--------------------------------------------------------------------------------

Borrower, any Guarantor or their respective affiliates after such Event of
Default, (C) Lender’s enforcement of the provisions of that certain
Environmental Indemnity Agreement executed by Borrower of even date herewith,
(D) intentional waste or arson by Borrower, any Guarantor or their affiliates
relating to the Property, (E) the acquisition and use by Borrower, any Guarantor
or their affiliates of any insurance or condemnation proceeds relating to the
Property in violation of the terms and conditions of the Security Instrument or
the other Loan Documents, (F) fraudulent conduct or material misrepresentation
by Borrower, any Guarantor or their affiliates, (G) the enforcement or
application with respect to the Property of the Americans with Disabilities Act
of 1990, (H) the failure to apply rents and other income from the Property,
first, to the payment of reasonable operating expenses and then to debt service
amounts, including escrow and reserve deposits, due under the Loan Documents,
however Borrower and any Guarantor will not be personally liable with respect to
rents and other income that are distributed in any calendar quarter if Borrower
has paid all such operating expenses and debt service amounts for such calendar
quarter, (I) the removal, demolition or material alteration of the Improvements
or any Personal Property in violation of the terms of the Loan Documents, and
(J) any and all costs of collection or enforcement, including reasonable
attorneys’ fees, incurred by Lender in connection with the obligations contained
in this Article 12.

In addition, and anything contained in this Note or the other Loan Documents to
the contrary notwithstanding, Lender shall not be deemed to have waived any
right which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the U.S. Bankruptcy Code to file a claim for the full amount of
the indebtedness evidenced by this Note and the other obligations of Borrower
under the Loan Documents or to require that all collateral shall continue to
secure all of such indebtedness and Obligations. In addition, and anything
contained in this Note or the other Loan Documents to the contrary
notwithstanding, the indebtedness evidenced by this Note and the other
Obligations of Borrower and Guarantor under the Loan Documents shall be deemed
fully recourse to Borrower and Guarantor in the event that: (i) Borrower
acquires any material assets in violation of the terms of the Loan Documents;
(ii) Borrower fails to obtain Lender’s prior written consent to any transfer or
encumbrance of an interest in Borrower or the Property requiring Lender’s prior
written consent; (iii) Borrower files a voluntary petition pursuant to federal
bankruptcy law, or any similar federal or state bankruptcy or insolvency law
(“Bankruptcy Law”); (iv) Borrower directly or indirectly solicits creditors for
any involuntary petition against Borrower pursuant to a Bankruptcy Law; (v)
Borrower files an answer consenting to or otherwise acquiescing in or joining in
any involuntary petition filed against it under a Bankruptcy Law; (vi) Borrower
consents to or acquiesces in or joins in an application for the appointment of a
custodian, receiver, trustee or examiner for Borrower or any portion of the
Property; (vii) Borrower makes an assignment for the benefit of creditors, or
admits, in writing or in any legal proceeding, its insolvency or inability to
pay its debts as they become due; or (viii) Borrower or Guarantor engages in any
action to interfere with Lender’s enforcement and collection efforts pursuant to
its rights and remedies under the Note, the Security Instrument or any of the
other Loan Documents following an Event of Default (other than good faith
assertion of defenses and counterclaims).

- 6 -

--------------------------------------------------------------------------------



ARTICLE 13: NOTICES




All notices or other communications hereunder shall be given in accordance with
the requirements of the Security Instrument.

ARTICLE 14: WAIVER OF TRIAL BY JURY

BORROWER HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT,
TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THIS NOTE, THE
SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS OR ANY ALLEGED ACTS OR OMISSIONS
OF LENDER, ITS OFFICERS, EMPLOYEES, DIRECTORS OR AGENTS IN CONNECTION THEREWITH.



ARTICLE 15: GOVERNING LAW




This Note shall be governed, construed, applied and enforced in accordance with
the laws of the state of Mississippi.

[Signature page to follow.]

- 7 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed this Note as of the date shown above.



BORROWER:






SSTI 15 McClure Dr, LLC,
a Delaware limited liability company




By: Strategic Storage Holdings, LLC, a Delaware limited liability company Its
Manager

By:    /s/ H. Michael Schwartz      H. Michael Schwartz Its Manager 




BORROWER (Continued):

SSTI 1742 Pass Rd, LLC,
a Delaware limited liability company




By: Strategic Storage Holdings, LLC, a Delaware limited liability company Its
Manager

By:    /s/ H. Michael Schwartz      H. Michael Schwartz Its Manager 


--------------------------------------------------------------------------------